DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 9/28/2021 have been entered.
Response to Arguments
Applicant’s arguments, filed 9/28/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  In particular, the rejections of claims under 35 U.S.C. 112, first paragraph, 103(a), and on the grounds of nonstatutory double patenting have been withdrawn in view of Applicant’s amendments to the claims, rendering Applicant’s arguments directed to these rejections moot.  
The following rejections and/or objections are newly applied.  They constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 31 and 33 are rejected under 35 U.S.C. 102(a) as being anticipated by Li et al (J Ocular Pharmacology and Therapeutics 26:431-439, 2010).
As amended, claim 31 is drawn to a method of preventing inflammatory ocular conditions, dry eye, or both in an individual in need thereof, comprising delivering (via in the form of a drop claim 33)) to the individual’s ocular surface a composition comprising a therapeutically effective amount of:
(a)	an ester or amide of an anti-inflammatory lipid mediator that is a reaction product of the anti-inflammatory lipid mediator and a monohydric alcohol or an amine, wherein the monohydric alcohol has the formula CH3(CH2)z-OH and wherein the ester reaction product is, for example, resolvin E1 (RvE1); and 
(b)	an aqueous delivery system;
wherein the majority of the anti-inflammatory lipid mediator is present in an ester form.
Li et al teach administration “RX-10005 (the methyl ester prodrug of RvE1/RX-10001)… diluted to 100 µg/mL (0.01%)” in an aqueous delivery system (Page 432, Columns 1-2), “delivered as a 5 µL drop, 4 times per day” (Page 432, Column 2), “improves tear production and decreases inflammation in a dry eye mouse model” (Title).
Accordingly, claims 31 and 33 are anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was 
Claim 32 is rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al (J Ocular Pharmacology and Therapeutics 26:431-439, 2010).
Claim 32 is drawn to the method of claim 31 wherein the concentration of the ester in the composition is in the range of 0.025 weight % to 5.0 weight %.
As discussed above, Li et al teach the method of claim 31.  
However, in the method of Li et al, the concentration of the ester (i.e., RX-10005) in the composition is 0.01 weight %, as opposed to 0.025 weight % to 5.0 weight %, as instantly claimed.
Yet, as stated by MPEP 2144.05, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (see also In re Aller (220 F.2d 454 (CCPA): “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation…”  Indeed, as further discussed by the court, “[s]uch experimentation is no more than the application of the expected skill of the [ordinarily skilled artisan] and failure to perform such experiments would, in our opinion, show a want of the expected skill”; see also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005): “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” and “[o]nly if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained for the claimed critical range” (quoting In re Antonie
In the instant case, the concentration of active ingredient in a pharmaceutical formulation is clearly a result-effective variable.  Accordingly, it would have been customary for an artisan of ordinary skill in the art to determine the optimal concentration of RX-10005 to include in the formulation in order to best achieve the desired results.  See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”
As such, claim 32 is rejected as prima facie obvious.
Conclusion
The new ground(s) of rejection presented in this Office action are necessitated by Applicant’s amendments to the claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611